                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ALISANNY MONTERO,
a/k/a Alisanny Montero Kurtz;
JAMES D. KURTZ and
DIANE K. MUELLER,

                  Plaintiffs,

      v.                                           Case No. 19-cv-581-pp

SCOTT WALKER, TONY EVERS, BRAD SCHIMEL,
JAMES DOYLE, STATE OF WISCONSIN, SALLY TESS,
JENNIFER WHITEHEAD, DOUG SUNDSMO,
LAURA HENNING LORENZ, REBECCA PERSICK,
ANGELA W. SUTKIEWICZ, PETE S., JAMES BOLGERT,
JOEL URMANSKI, JOE DECECCO, TODD PREIBE,
MIKE HELMKE, CORY ROESELER, ADAM N. PAYNE,
SHEBOYGAN COUNTY, JEFF G. TAUSCHECK,
TOWN OF RHINE, RON PLATZ, CITY OF PLYMOUTH,
JANET C. LAMMERS, GUST C. LAMMERS,
LAMMERS LITTLE LAMBS, LLC., BRIAN YERGES,
DON POHLMAN, DWIGHT DARROW, COREY NORLANDER,
ERIC PASHLEY, JAMES HAASCH, LANCE DASSLER,
LT. WILLIAMS, INSPECTOR BERGMAN, TODD TRASS,
JUSTIN DANIELS, WIMMER, BASIL, SGT. WEILGOSH and EPPING,

                  Defendants.


ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS (DKT. NOS. 6, 7,
 23, 26, 29, 32, 34, 42, 46, 53, 55, 59, 60, 71); DISMISSING CASE WITH
PREJUDICE; DISMISSING REMAINING MOTIONS AS MOOT (DKT. NOS. 48,
63, 67); DIRECTING CLERK’S OFFICE TO RETURN ALL FUTURE FILINGS
 IN CIVIL CASES BY JAMES KURTZ/JAMES LAMMERS AND ORDERING
  DIANE K. MUELLER TO SHOW CAUSE WHY THE COURT SHOULD NOT
          SANCTION HER FOR VIOLATING FED. R. CIV. P. 11(B)


      On April 23, 2019, the pro se plaintiffs filed this complaint against forty-

two defendants. Dkt. No. 1. The court will grant the defendants’ motions to


                                        1
dismiss, dismiss the case with prejudice under the Seventh Circuit’s order in

Lammers v. Ellerd, Case No. 98-3634, 1999 WL 1075323 (7th Cir. Nov. 24,

1999), direct the clerk of court to return all future filings in civil cases and

require Diane K. Mueller to show cause why the court should not sanction her

for violating Fed. R. Civ. P. 11(b).

I.    Background

      The three named plaintiffs are James D. Kurtz, also known as James D.

Lammers; 1 Alisanny Montero, a/k/a Alisanny Montero Kurtz, Kurtz’s wife; and

Diane K. Mueller, Kurtz’s associate, who has more than once filed lawsuits on

Kurtz’s behalf, see, e.g., Mueller v. Whitehead, Case No. 09-cv-546; Mucha &

Mueller v. State of Wisconsin, Case No. 12-cv-202, 2013 WL 1498993 (E.D.

Wis. April 10, 2013). The real party in interest appears to be Kurtz; the

complaint states that Montero “claims rights of action against the defendants”

in her capacity as James Kurtz’s wife “and as Jmes [sic] Kurtz’ only hier [sic],”

under her “property rights by marriage from James and his properties.” Dkt.


1 Although the plaintiff identified himself in this suit as “James D. Kurtz,” the
facts of this case and his filings in previous cases in this district and the
Seventh Circuit show that “James Lammers” and “James Kurtz” are the same
person. See, e.g., Dkt. No. 68 (affidavit from Kurtz’s mother noting that his
names is James Lammers, not James Kurtz); Mucha v. State of Wisconsin,
Case No. 12-cv-202-LA (E.D. Wis.) (the facts of which case the plaintiffs
“incorporate as if restated” in this case, dkt. no. 1 at 5, and in which Judge
Adelman’s order of dismissal, dkt. no. 60, referred to Kurtz as “James
Lammers,” “James Kurtz,” and “James Lammers/Kurtz”); James D. Lammers
v. Janet C. Lammers, Case No. 2009CV000698 (Sheboygan County Circuit
Court), accessible at https://wcca.wicourts.gov (the complaint alleges that
“James Kurtz filed petitions for injunction and or restraining orders” in that
case, dkt no. 1 at 5; the public docket shows that “James D. Lammers,” not
James Kurtz, was the petitioner in the case). The court will refer to him as
“Kurtz,” the name he used when filing this complaint.
                                          2
No. 1 at 3. Mueller claims to have rights through her “association with James

Kurtz,” and claims to be “enforcing her rights privileges and immunities as

such as to associate with Kurtz’ and otherwise.” Id.

      The twenty-two page, single-spaced, stream-of-consciousness complaint

touches on allegations that the “state/county” stole Kurtz’s house, property

and barn in 2009, and that this “theft” occurred on behalf of Janet Lammers

(his mother), dkt. no. 1 at 5; that there was an unlawful search of Mueller’s

home that resulted in Kurtz’s property being taken, dkt. no. 1 at 19; that there

was an unlawful search of Thomas Mucha’s home (not a plaintiff in this case),

id.; that the defendants “kidnapped” Kurtz and disguised it as an arrest, id.;

that various court and government officials conspired to effectuate these

alleged injustices, id.; and various other sometimes incomprehensible

allegations.

      Multiple defendants have filed motions to dismiss. Dkt. No. 6 (Sheboygan

County); Dkt. No. 7 (Laura Henning Lorenz); Dkt. No. 23 (Cory Roeseler); Dkt.

No. 26 (Cory Norlander); Dkt. No. 29 (Eric Pashley); Dkt. No. 32 (Adam Payne);

Dkt. No. 34 (Basil, James Bolgert, Joe DeCecco, James Doyle, Tony Evers,

James Haasch, Rebecca Persick, Brad Schimel, State of Wisconsin, Doug

Sundsmo, Angela W. Sutkiewicz, Sally Tess, Joel Urmanski, Scott Walker,

Jennifer Whitehead, Wimmer); Dkt. No. 42 (Gust Lammers, Janet Lammers,

Lammers Little Lambs LLC); Dkt. No. 46 (Dwight Darrow); Dkt. No. 53

(Inspector Bergman, Lance Dassler, Mike Helmke, Todd Trass, Sgt. Weilgosh);

Dkt. No. 55 (Lt. Williams); Dkt. No. 59 (Pete S.); Dkt. No. 60 (Ron Platz, Town of

                                        3
Rhine); and Dkt. No. 71 (City of Plymouth, Justin Daniels, Don Pholman, Jeff

Tauschek and Brian Yerges).

      Kurtz has filed a “Motion for Ruling on a Procedural Matter and or

Extention [sic] to Answer Motions,” dkt. no. 48; a “Motion for Orders to

Defendants to Pay Costs of Service and Service They Caused By Not Waiving

Service When Requested,” dkt. no. 63; and a “Motion for Order to Produce

Evidence by the Defendants Proving and or Tending to Prove They Are Making

Baseless Motions and or Misleading the Court Intending Influence its Decision

Involving There [sic] Motions to Dismiss Knowingly and Deliberately and

Motion to Delay Any Required Answers Fully by Plaintiffs Until Defendants

Provide the Evidence,” dkt. no. 67. Each of these motions is signed by “James

D. Kurtz et al for plaintiffs.” Id.

II.   Analysis

      A.     James Kurtz

      Kurtz has a history of frivolous litigation in the Eastern District, the

Seventh Circuit and other district courts. In 1999, the Seventh Circuit barred

him from filing “any complaint, appeal, or other paper in any civil litigation

anywhere in” the Seventh Circuit until he “pays, in full, all outstanding

sanctions orders and all outstanding filings and docket fees for his many

suits.” Ellerd, 1999 WL 1075323 at *2. The court ordered that “[u]ntil Lammers

pays, in full, all outstanding sanctions orders and all outstanding filing and

docket fees for his many suits, the clerks of all seven district courts in this




                                         4
circuit, and the clerk of [the Seventh Circuit], will return to Lammers all filings

in civil cases.” Id. at *1.

       Despite that order, in February 2012, a complaint was filed listing Diane

Mueller and Thomas Mueller as the plaintiffs. Mucha v. Wisconsin, Case No.

12-cv-202-LA (E.D. Wis.). In his order dismissing that case, Judge Lynn

Adelman stated that although Mueller and Mucha were the two named

plaintiffs, “the real party in interest is James Lammers,” also identified as

James Kurtz and James Lammers/Kurtz. Id. at Dkt. No. 60, page 1 n.1. Judge

Adelman concluded that the reason Kurtz wasn’t named as a plaintiff was due

to his history of frivolous filings and the fact that he’d been barred by the

Seventh Circuit’s order in Ellerd. Judge Adelman found that the suit was

Kurtz’s “transparent attempt to get around the Seventh Circuit’s order by filing

a lawsuit using other people’s names,” and dismissed the case. Id. at 2.

Undeterred, Mueller and Mucha tried to have Kurtz added as a plaintiff; Judge

Adelman observed that to try to effectuate this, Kurtz “unsuccessfully

attempted to have his name removed from the restricted filers list,” by paying

$500 he owed in sanctions from a 1999 case; Judge Adelman noted that Kurtz

“still appear[ed] on the Seventh Circuit’s restricted filer list,” and that to be

removed, he had to prove to the Seventh Circuit that he had paid every single

filing fee sanction against him. Mucha v. Wisconsin, Case No. 12-cv-202-LA,

2012 WL 5331220 at *1 (E.D. Wis. Oct. 26, 2012). Mueller and Mucha (and,

presumably, Kurtz) again asked Judge Adelman to reconsider his dismissal of




                                          5
the case; Judge Adelman again declined. Mucha v. Wisconsin, Case No. 12-cv-

202-LA, 2013 WL 1498993 at *1-2 (E.D. Wis. April 10, 2013).

      This court contacted the Seventh Circuit Court of Appeals. Kurtz remains

on the list of restricted filers (under both the names James Kurtz and James

Lammers); he has not yet complied with the Seventh Circuit’s order requiring

him to “furnish the clerk [of the Seventh Circuit] with a complete inventory of

all sanctions he has incurred during his lifetime, and of all filing fees incurred

since the enactment of the Prison Litigation Reform Act on April 26, 1996, and

demonstrate that all have been paid in full.” Ellerd, 1999 WL 1075323 at *2.

Kurtz remains barred from filing cases in courts in the Seventh Circuit, and

arguably the clerk’s office should have returned the complaint to him as the

Seventh Circuit required in Ellerd.

      Perhaps the clerk’s office did not return the filings because Kurtz referred

to himself, not as “Lammers”—the name by which the Seventh Circuit knew

him in 1999—but as Kurtz. Or perhaps the clerk’s office was concerned that

there were two other plaintiffs listed on the complaint—Montero and Mueller.

This court, like Judge Adelman did in the Mucha case, finds that the real party

in interest is Kurtz. The issues Kurtz raises in this suit are the same issues he

sought to raise in Mucha. They are the same issues he tried to raise, through a

lawsuit filed by Mueller, in Mueller v. Whitehead, 09-cv-546-RTR (E.D. Wis.).

Judge Randa dismissed that case, finding that the only reason Mueller

appeared as the plaintiff was to evade the Seventh Circuit’s order in Ellerd.




                                         6
Dkt. No. 4 at 2. The only party with any arguable standing is Kurtz, and Kurtz

is barred from filing lawsuits in this court.

      The court will dismiss this case with prejudice. The court also will direct

the clerk of court to add “James D. Kurtz,” “James Lammers,” “James

Lammers/Kurtz” and any other variation of those names to this court’s list of

restricted filers, and to return to him all filings in civil cases; this order will

exclude criminal cases and collateral attacks (although Kurtz needs the

Seventh Circuit’s permission to file those). The court will issue this directive in

accordance with Ellerd, and with Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185

(7th Cir. 1995).

      B.     Diane K. Mueller

      Federal Rule of Civil Procedure 11(b) states that when a party signs a

pleading and files it with the court, the party is certifying to the best of her

knowledge, information and belief that the claims in that pleading are not

frivolous and are likely to have evidentiary support. Rule 11(c)(3) provides that

the court may, on its own initiative, order a party to show cause why that

party’s conduct does not violate Rule 11(b). Mack, 45 F.3d 185, provides that

when courts impose sanctions, and the party does not pay the sanctions and

continues to file, the court may bar a party from future filings until the party

pays the sanctions.

      Mueller has twice assisted James in bringing his frivolous cases to court.

Mueller v. Whitehead, Case No. 09-cv-546-RTR (E.D. Wis.), Dkt. No. 8; Mucha

v. Wisconsin, Case No. 12-cv-202-LA (E.D. Wis.), Dkt. No. 60. Judge Randa

                                           7
warned Mueller in 2009 that “she may be subject to sanctions if she files any

further frivolous lawsuits or ventures another effort to help Lammers

circumvent his restrictions.” Mueller v. Whitehead, Case No. 09-cv-546-RTR at

Dkt. No. 4, p. 2. Judge Adelman warned Mueller in April 2012 that she “may be

subject to sanctions if [she] file[s] any further lawsuits on [James’s] behalf.”

Mucha v. Wisconsin, Case No. 12-cv-202-LA at Dkt. No. 60, p. 2. Despite two

warnings, Mueller has joined this third suit on Kurtz’s behalf.

       The court will issue an order requiring Mueller to file a document

showing cause why the court should not sanction her for assisting Kurtz in

filing this case. The court may impose a financial sanction of as much as $500

if Mueller does not provide the court with a written document explaining why

she should not be sanctioned by the date the court sets, or if the written

document does not convince the court that Mueller was not acting in violation

of the court’s prior orders.

       C.    Alisanny Montero, a/k/a Alisanny Montero Kurtz

       As far as the court can tell, this is the first time Alisanny Montero has

appeared in Kurtz’s cases, perhaps because it appears they were married only

last year. The court warns Montero that she could be subject to sanctions if

she files or participates in any future attempts to assist Kurtz in avoiding the

Seventh Circuit’s bar on filing.

III.   Conclusion

       The court GRANTS the defendants’ motions to dismiss. Dkt. Nos. 6, 7,

23, 26, 29, 32, 34, 42, 46, 53, 55, 59, 60, 71.

                                         8
      The court ORDERS that this case is DISMISSED WITH PREJUDICE in

accordance with the Seventh Circuit’s decision in Ellerd. The court will enter

judgment accordingly.

      The court ORDERS that the clerk of court shall return any filings in any

civil cases (excluding collateral attacks on criminal convictions) made by James

D. Kurtz, James Lammers, James Lammers/Kurtz or any combination of those

names.

      The court DENIES AS MOOT the plaintiffs’ remaining motions. Dkt. Nos.

48, 63, 67.

      The court ORDERS that by the end of the day on February 21, 2020,

Diane K. Mueller must file a written statement showing cause why this court

should not impose a monetary sanction against her for assisting James Kurtz

in violating the Seventh Circuit’s order. Mueller must file the statement in time

for the court to receive it by the end of the day on February 21, 2020. If the

court does not receive the written statement by the deadline, the court may

impose a financial sanction against Diane K. Mueller.

      Dated in Milwaukee, Wisconsin this 28th day of January, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        9
